Case 0:17-cv-60426-UU Document 405 Entered on FLSD Docket 01/07/2019 Page 1 of 4



                               IN THE UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                       Case No.: 17-cv-60426-UU

   ALEKSEJ GUBAREV, XBT HOLDING S.A.,
   AND WEBZILLA, INC.,

         Plaintiffs,

   vs.

   BUZZFEED, INC. AND BEN SMITH,

     Defendants.
   ____________________________________/
                             DEFENDANTS’ MOTION FOR LEAVE TO FILE
                               RESPONSE TO PLAINTIFFS’ SURREPLY
            Defendants BuzzFeed, Inc. and Ben Smith respectfully request leave of the Court to file a

  response to Plaintiffs’ Surreply in opposition to the New York Times’ motion to intervene and

  unseal court files, Dkt. 403 (“Plaintiffs’ Surreply”), in the form attached hereto as Exhibit 1.

             Leave to file a surreply (or a response to a surreply) is appropriate where “a valid reason

  for such additional briefing exists,” such as the need to respond to new arguments. First

  Specialty Ins. Corp. v. 633 Partners, Ltd., 300 F. App’x 777, 788 (11th Cir. 2008); see also

  Hammett v. Am. Bankers Ins. Co. of Fla., 203 F.R.D. 690, 695 n.1 (S.D. Fla. 2001) (Ungaro, J.)

  (granting leave to file a surreply and a response to a surreply “[b]ecause Plaintiff presented new

  arguments and a new theory for certification in her Reply”).

            Although Plaintiffs’ Surreply is their third filing in opposition to the New York Times’

  motion, it contains at least two new arguments. First, they argue that Defendants’ position that

  Plaintiffs’ notice of appeal does not deprive the Court of jurisdiction over the New York Times’

  unsealing request should be rejected because it “is hypocritical” and is inconsistent with “the




  4816-3410-6501v.1 0100812-000009
Case 0:17-cv-60426-UU Document 405 Entered on FLSD Docket 01/07/2019 Page 2 of 4



  very position that [Defendants] first took” when Plaintiffs asked them to consent to a request that

  the Court replace full deposition transcripts in the record with excerpts. Dkt. 403 at 1-2.

           Second, Plaintiffs attack Defendants’ integrity and that of their counsel. They assert that

  Defendants filed full deposition transcripts on their motions for summary judgment only to

  “game[] the process by flooding the docket with confidential, personal, irrelevant, and

  scandalous materials that were unnecessary to the motions actually filed (and the Court’s

  consideration of the same) in an attempt to further smear Plaintiffs.” Id. at 1; see also id. at 2

  (claiming that Defendants filed such materials “solely for the purpose of unduly prejudicing the

  potential jury against Plaintiffs.”)

           Because Plaintiffs raised neither of these arguments in their previous filings on this

  motion, it is appropriate to grant Defendants leave to file a short response to Plaintiffs’ Surreply

  addressing them.



   Dated: January 7, 2019                    Respectfully submitted,

                                             /s/ Katherine M. Bolger
                                             Katherine M. Bolger
                                             Nathan Siegel
                                             Adam Lazier
                                             Alison Schary
                                             Davis Wright Tremaine LLP
                                             1251 Avenue of the Americas, 21st Floor
                                             New York, New York 10020
                                             katebolger@dwt.com
                                             nathansiegel@dwt.com
                                             adamlazier@dwt.com
                                             alisonschary@dwt.com

                                             /s/ Roy Black
                                             Roy Black
                                             Jared Lopez
                                             Black, Srebnick, Kornspan & Stumpf, P.A.
                                             201 So. Biscayne Boulevard
                                             Miami, Florida 33131

                                                    2
  4816-3410-6501v.1 0100812-000009
Case 0:17-cv-60426-UU Document 405 Entered on FLSD Docket 01/07/2019 Page 3 of 4



                                     rblack@royblack.com
                                     jlopez@royblack.com

                                     Attorneys for Defendants




                                            3
  4816-3410-6501v.1 0100812-000009
Case 0:17-cv-60426-UU Document 405 Entered on FLSD Docket 01/07/2019 Page 4 of 4



                                     CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing was served electronically via

  CM/ECF on all counsel or parties of record this 7th day of January, 2019.



                                                 By: /s/ Adam Lazier
                                                         Adam Lazier




                                                    4
  4816-3410-6501v.1 0100812-000009
Case 0:17-cv-60426-UU Document 405-1 Entered on FLSD Docket 01/07/2019 Page 1 of 11




                                EXHIBIT 1
Case 0:17-cv-60426-UU Document 405-1 Entered on FLSD Docket 01/07/2019 Page 2 of 11



                                IN THE UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                        Case No.: 17-cv-60426-UU

    ALEKSEJ GUBAREV, XBT HOLDING S.A.,
    AND WEBZILLA, INC.

          Plaintiffs,

    vs.

    BUZZFEED, INC. AND BEN SMITH,

       Defendants.
                                                    /

                        DEFENDANTS’ RESPONSE TO PLAINTIFFS’ SURREPLY

             Plaintiffs have filed a surreply essentially for the sole purpose of seeking a new way to

   call Defendants’ position “hypocritical.” Plaintiffs are simply wrong, and their continuous

   misrepresentation of the issues surrounding sealing is, to say the least, growing wearisome. Put

   simply, Plaintiffs are confusing two very different issues.

             The first involves whether a district court may change the summary judgment record,

   following an appeal, by affirmatively removing portions of the record that were before it when it

   entered judgment. That is what the e-mail exchange attached as Exhibit 1 to Plaintiffs’ Surreply

   was about. The second involves whether a district court can retain jurisdiction to unseal the

   record, without changing what is in the record. The e-mails in Exhibit 1 were not about that.

   Rather, Plaintiffs raised that question for the first time in their Supplemental Response. As a

   result, that was the issue that Defendants addressed in their Opposition to the Supplemental

   Response.

             Specifically, on December 20, 2018 Plaintiffs’ counsel e-mailed Defendants’ counsel to

   ask if Defendants would join in a motion to substitute certain deposition transcripts in the record

   with entirely different, and altered, exhibits. Dkt. 401-1 at 9. Plaintiffs’ counsel asked if


   4822-8684-3781v.1 0100812-000009
Case 0:17-cv-60426-UU Document 405-1 Entered on FLSD Docket 01/07/2019 Page 3 of 11



   Defendants would consent “to replace the full transcripts you filed with deposition excerpts,” by

   way of a “motion for leave for you to substitute the excerpts.” Id. (emphasis added). Put simply,

   Plaintiffs’ December 20 e-mail was about changing the record – not sealing, or unsealing,

   portions of the existing record.

            Prior to the entry of the judgment, Defendants in their submissions regarding sealing had

   offered to replace those exhibits if that is what the Court preferred, and had the Court ordered us

   to do so at that point, we would have had no objection. As all parties (including Plaintiffs and

   the New York Times) have agreed, however, district courts lack jurisdiction to take action which

   may impact a pending appeal, even as they retain jurisdiction over matters that are collateral to

   an appeal. Thus, actually removing items from the appellate record is an act that plainly could

   affect any pending appeal, because it changes the corpus of the information that is before the

   appellate court.

            In fact, Fed. R. Civ. P. 60(a) would appear to limit a district court’s discretion to actually

   change the record to circumstances involving correcting “a clerical mistake or a mistake arising

   from oversight or omission.” And even in those circumstances, once an appeal has been

   docketed the district court may act “only with the appellate court’s leave.” Id. Since Plaintiffs’

   request in their December 20 e-mail to substitute excerpted transcripts did not involve any

   mistake, Rule 60(a) on its face would appear to preclude what Plaintiffs proposed to Defendants.

   Thus, Defendants’ counsel responded to Plaintiffs by saying that “we don’t think the record can

   or should be changed in the trial court.”1 Dkt. 401-1 at 8 (emphasis added). Defendants still



   1
     We also note that Plaintiffs’ claims of “hypocrisy” are, to say the least, ironic. The first party
   in this case to attach an entire deposition transcript was Plaintiff, who attached an entire
   transcript of a non-party deposition to their motion for judgment on the pleadings. Dkt. 115-2.
   By definition deposition testimony cannot be even considered on such a motion, yet Plaintiffs’
   affirmatively opposed that non-party’s motion to seal the transcript. Dkt. 131, 142. As


   4822-8684-3781v.1 0100812-000009
Case 0:17-cv-60426-UU Document 405-1 Entered on FLSD Docket 01/07/2019 Page 4 of 11



   believe that to be the case. Indeed, courts have held that, absent a mistake, district courts may

   not add materials to or remove them from the record once an appeal is pending. Turner v. U.S.

   Parole Comm'n, 972 F.2d 1343, 1992 WL 197049, at *2 n.1 (9th Cir. 1992); Miccosukee Tribe

   of Indians of Fla. v. United States, No. 04-21448-CIV, 2011 WL 1624977, at *31 (S.D. Fla. Apr.

   26, 2011) (“But [Rule 21] no more permits joinder of parties, than [Rule 15(d)] permits

   the supplementation of the record, in the circumstances here: after the trial is over, judgment has

   been entered, and a notice of appeal has been filed.”) (citation omitted).

            Following that e-mail exchange, Defendants expected that Plaintiffs would file the

   motion they had proposed to Defendants – i.e., that the trial court order that those transcript

   exhibits be removed and different exhibits be substituted for them. That is is not, however, what

   Plaintiffs filed, and indeed they never filed any motion at all. Rather, Plaintiffs instead filed

   what purported to be a “Supplemental Response” to the New York Times motion to unseal, which

   took the position that the district court lacked jurisdiction to unseal any portion of the entire

   existing record. In short, it was Plaintiffs who made a strategic decision to seek relief that was

   entirely different from the issue they raised in their e-mail exchange – and not Defendants who

   have been inconsistent.

              As a result, Defendants’ Reply in Opposition, Dkt. 400, responded to the new issue that

   Plaintiffs had raised for the first time in their Supplemental Response. That question has nothing

   to do with whether the few deposition transcripts that were the subject of the e-mail exchange



   Magistrate Judge O’Sullivan subsequently found, nothing in the testimony could have any
   bearing on that motion. Dkt. 144. By contrast, Defendants attached full deposition transcripts
   largely as a matter of convenience, because in toto the various pre-trial motions cited a
   substantial portion of the pages from key transcripts like Plaintiff Gubarev and XBT’s CFO
   Rajesh Kumar Mishra anyway. Plaintiffs’ e-mail to Defendants on December 20, however, only
   proposed changing the record with regard to the transcripts Defendants submitted – not the one
   Plaintiffs submitted, which they continue to advocate should be unsealed.


   4822-8684-3781v.1 0100812-000009
Case 0:17-cv-60426-UU Document 405-1 Entered on FLSD Docket 01/07/2019 Page 5 of 11



   should, or should not be, stricken from the record. In fact, Plaintiffs’ “Supplemental Response”

   only mentioned the deposition transcripts in a footnote, in the event that the Court did not grant

   them the relief their Supplemental Response sought. Dkt. 393 at 6.2

            As noted above, unsealing an exhibit is, quite obviously, very different than

   removing/striking an exhibit from the record. In the former, there is no impact on a pending

   appeal (unless the issue of sealing is intertwined with the merits of an appeal, which is not the

   case here) because there is no impact on the record available to both the parties and the appellate

   court. The only impact is on the public. But in the latter, there is an obvious impact on pending

   appeals because the record available to the court of appeals would be different than the record

   before the trial court when it entered judgment. Nor does it matter whether any particular exhibit

   may, or may not have been, deemed relevant by the trial court, because the appellate court is

   entitled to make its own determinations regarding which portions of the record may be relevant

   to its determination.

            Finally, Plaintiffs claim that their Supplemental Response was filed because “upon

   receiving Defendants’ email, Plaintiffs researched Defendants’ argument and concluded that

   Defendants were correct” is nonsense. Defendants’ e-mail never made the “argument” Plaintiffs

   make in their Supplemental Response, because the e-mail exchange was about a different

   question. Indeed, Plaintiffs’ Surreply leaves off the last part of that e-mail exchange. Plaintiffs’

   counsel responded to the e-mail from Defendants’ counsel they are highlighting here eight

   minutes after it was sent, stating:




   2
     And even so, the footnote requested that transcripts be removed from the record. Had Plaintiffs
   instead requested that specific portions of transcripts in the existing record remain sealed – rather
   than be physically removed – no impact on the appeal would be presented and this Court would
   have jurisdiction to entertain that along with all the other issues related to sealing.


   4822-8684-3781v.1 0100812-000009
Case 0:17-cv-60426-UU Document 405-1 Entered on FLSD Docket 01/07/2019 Page 6 of 11



            [I]t’s an interesting issue that the circuits seem to disagree about. Some say that
            the filing of a notice of appeal divests the trial court of the ability to rule on any
            motions, including a motion to unseal and some disagree with that position.
            There doesn’t seem to be anything on point in the 11th circuit. I guess we’ll see.

   Ex. 1. Defendants very much doubt that Plaintiffs “research[ed]” the law of all the Circuits and

   came to this conclusion in a matter of minutes. Rather, they presumably were considering

   multiple options, and once Defendants did not agree to their initial proposal, Plaintiffs elected to

   go a different route and raise a much broader claim about unsealing the record. They are

   certainly entitled to make that choice – but not to disingenuously blame Defendants for somehow

   foisting that choice on them.

            At bottom, Plaintiffs’ Surreply barely even purports to address the only question raised

   by the Supplemental Response – whether a trial court retains jurisdiction over matters regarding

   sealing that all arose between parties to the case (including a party-intervenor) prior to the entry

   of judgment. On that point, the “Surreply” does not dispute that none of the cases Plaintiffs cited

   in their Supplemental Response address that issue; rather, they all involved either unresolved

   motions to intervene or appeals which directly concerned the merits of sealing. At most, the

   Surreply merely attempts to distinguish some, but not all, of the authority cited by Defendants

   and/or The New York Times establishing that district courts do retain jurisdiction to resolve

   sealing disputes between existing parties that are collateral to the merits of an appeal.

   Defendants suggest that the Court is fully able to assess the relevant authority for itself.



    Dated: January 7, 2019                     Respectfully submitted,

                                               /s/ Katherine M. Bolger
                                               Katherine M. Bolger
                                               Nathan Siegel
                                               Adam Lazier
                                               Alison Schary
                                               Davis Wright Tremaine LLP


   4822-8684-3781v.1 0100812-000009
Case 0:17-cv-60426-UU Document 405-1 Entered on FLSD Docket 01/07/2019 Page 7 of 11



                                      1251 Avenue of the Americas, 21st Floor
                                      New York, New York 10020
                                      katebolger@dwt.com
                                      nathansiegel@dwt.com
                                      adamlazier@dwt.com
                                      alisonschary@dwt.com

                                      /s/ Roy Black
                                      Roy Black
                                      Jared Lopez
                                      Black, Srebnick, Kornspan & Stumpf, P.A.
                                      201 So. Biscayne Boulevard
                                      Miami, Florida 33131
                                      rblack@royblack.com
                                      jlopez@royblack.com

                                      Attorneys for Defendants




   4822-8684-3781v.1 0100812-000009
Case 0:17-cv-60426-UU Document 405-1 Entered on FLSD Docket 01/07/2019 Page 8 of 11




                                EXHIBIT 1
         TO DEFENDANTS’ RESPONSE
              TO SURREPLY
   Case 0:17-cv-60426-UU Document 405-1 Entered on FLSD Docket 01/07/2019 Page 9 of 11


Lazier, Adam

From:                              evan@cfwlegal.com
Sent:                              Thursday, December 20, 2018 3:50 PM
To:                                Siegel, Nathan; Bolger, Kate; Schary, Alison
Cc:                                matt@bostonlawgroup.com; 'Val Gurvits'
Subject:                           RE: Substituting deposition excerpts


[EXTERNAL]

Thanks, Nathan.

We will likely file something then noting that we’ve conferred but were not able to agree.

W/r/t the argument about the notice of appeal – it’s an interesting issue that the circuits seem to disagree about. Some
say that the filing of a notice of appeal divests the trial court of the ability to rule on any motions, including a motion to
unseal and some disagree with that position. There doesn’t seem to be anything on point in the 11th circuit. I guess we’ll
see.

Evan



Evan Fray-Witzer
Ciampa Fray-Witzer, LLP
20 Park Plaza, Suite 505
Boston, MA 02116
(617) 426-0000
(617) 507-8043 (facsimile)
Evan@CFWLegal.com

From: Siegel, Nathan <NathanSiegel@dwt.com>
Sent: Thursday, December 20, 2018 3:41 PM
To: evan@cfwlegal.com; Bolger, Kate <KateBolger@dwt.com>; Schary, Alison <AlisonSchary@dwt.com>
Cc: matt@bostonlawgroup.com; 'Val Gurvits' <vgurvits@bostonlawgroup.com>
Subject: RE: Substituting deposition excerpts

Evan – We always appreciate optimism, but we don’t consent to this for a couple of reasons, starting with that we think
the motion comes too late.

Plaintiffs have filed a notice of appeal and the docket sheet has already been transmitted to the Court of Appeals. So at
this point the record for purposes of appeal is what it is, and we don’t think the record can or should be changed in the
trial court.

And while we think that alone moots the issue at this point, we also note that your motion also makes legal arguments
about the standards for sealing that we don’t agree with, and generally implies there was something inappropriate
about the way we filed those depositions in the first place. We don’t agree with that. In fact, the depositions I gather
you are most concerned about – Gubarev, Mishra, Dvas – are very heavily cited throughout the record, which was why
we filed them in whole in the first place.


                                                              1
  Case 0:17-cv-60426-UU Document 405-1 Entered on FLSD Docket 01/07/2019 Page 10 of 11
In our response to the Judge’s Order on sealing -- which was filed before judgment was entered and an appeal docketed
-- what we said was that if the court wishes, we would have no objection to making those substitutions. The Court may
or may not think that appropriate, either then or now, but presumably will tell us. Until then we are not going to join in
anything further with respect to that issue.

Nathan

From: evan@cfwlegal.com <evan@cfwlegal.com>
Sent: Thursday, December 20, 2018 2:46 PM
To: Bolger, Kate <KateBolger@dwt.com>; Siegel, Nathan <NathanSiegel@dwt.com>; Schary, Alison
<AlisonSchary@dwt.com>
Cc: matt@bostonlawgroup.com; 'Val Gurvits' <vgurvits@bostonlawgroup.com>
Subject: RE: Substituting deposition excerpts

[EXTERNAL]

Following up – and in the spirit of optimism – I drafted the attached. Please let me know if you’re willing to have us file
something like this.

If you’re able to rouse yourselves from your celebratory hangovers, we’d like to try to file something today. Thanks.

Evan



Evan Fray-Witzer
Ciampa Fray-Witzer, LLP
20 Park Plaza, Suite 505
Boston, MA 02116
(617) 426-0000
(617) 507-8043 (facsimile)
Evan@CFWLegal.com

From: evan@cfwlegal.com <evan@cfwlegal.com>
Sent: Thursday, December 20, 2018 11:53 AM
To: 'Bolger, Kate' <KateBolger@dwt.com>; 'Siegel, Nathan' <NathanSiegel@dwt.com>; 'Schary, Alison'
<AlisonSchary@dwt.com>
Cc: 'matt@bostonlawgroup.com' <matt@bostonlawgroup.com>; 'Val Gurvits' <vgurvits@bostonlawgroup.com>
Subject: Substituting deposition excerpts
Importance: High

Hi Kate, Nathan, and Alison –

In your chart submissions regarding what should be sealed/not sealed, you offered to replace the full transcripts that
you filed with deposition excerpts representing the portions of the transcripts actually referenced in your filings.

Because the remainder of those transcripts are (even by your own lights) not relevant to the SJ motions and because the
transcripts otherwise contain a lot of personal/confidential information, we’d like to formally move for leave for you to
substitute the excerpts. Would you be willing to either join us in that or assent to it?

Please let us know as soon as possible.

                                                              2
  Case 0:17-cv-60426-UU Document 405-1 Entered on FLSD Docket 01/07/2019 Page 11 of 11

Evan



Evan Fray-Witzer
Ciampa Fray-Witzer, LLP
20 Park Plaza, Suite 505
Boston, MA 02116
(617) 426-0000
(617) 507-8043 (facsimile)
Evan@CFWLegal.com




                                           3
